Citation Nr: 1447673	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  10-01 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for arthritis of the lumbosacral spine.

2.  Entitlement to an initial compensable rating for sinusitis.

3.  Entitlement to an initial compensable rating for herpes simplex type I and II.

4.  Entitlement to an initial evaluation in excess of 30 percent for hysterectomy, claimed as uterus removal and history of pelvic inflammatory disease.

5.  Entitlement to service connection for pain, cramping, and numbness in hands.

6.  Entitlement to service connection for irritable bowel syndrome, claimed as stomach and digestive problems and high liver count.

7.  Entitlement to service connection for hernia.

8.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and depression.

9.  Entitlement to service connection for a lung condition.

10.  Entitlement to service connection for arthritis of the cervical spine with fusion of C6-C7.

11.  Entitlement to service connection for bilateral knee, bilateral hip, bilateral leg, bilateral arm, bilateral shoulder, and jaw pain.

12.  Entitlement to service connection for rheumatoid arthritis.

13.  Entitlement to a total disability rating based upon individual unemployability (TDIU), due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of January 2008, December 2009, and September 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.
During the course of the appeal, the evidentiary development has produced evidence suggesting psychiatric conditions other than PTSD.  In light of the evidence of record and the decision in Clemens v. Shinseki, 23 Vet. App. 1 (2009), the Board has characterized the issue, formerly claimed as PTSD and depression separately, as service connection for an acquired psychiatric condition, to include PTSD.

The RO issued a December 2009 rating decision granting service connection for hysterectomy with an evaluation of 30 percent and denying service connection for rheumatoid arthritis.  The Veteran filed a timely Notice of Disagreement (NOD) in December 2010.  The record does not indicate that a Statement of the Case (SOC) has been issued in response to the December 2010 NOD for these issues.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded an October 2009 VA examination with respect to many of the issues on appeal.  However, the examiner did not provide an etiology opinion as to each of the claimed condition.  Furthermore, as to the opinions that were actually provided, the Board notes that an adequate rationale was not given.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Any opinion should properly address the Veteran's extensive medical history, as evidenced by the substantial number of private medical records submitted by the Veteran, and the Veteran's lay statements.

With respect to the Veteran's claim for an acquired psychiatric disorder, to include PTSD, a VA examination has not been provided.  The Board finds that the evidence of record, including the Veteran's lay statements with respect to in-service events, warrant a VA examination to provide a diagnosis of any current psychiatric condition and opine as to the etiology of any such condition.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

With regard to the Veteran's increased rating claims for arthritis of the lumbosacral spine, sinusitis, and herpes simplex type I and II, the Board notes that generally a new VA examination is not warranted based on the mere passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  However, since the Veteran's October 2009 VA examination, the Veteran and his representative have essentially claimed that her condition has worsened.  In addition, there is evidence that the Veteran now suffers from neurological conditions stemming for her service-connected back condition.  As a result, a new examination is warranted to determine the current severity of the Veteran's symptoms.

As previously discussed, a SOC was not issued with respect to the Veteran's increased rating claim for hysterectomy and service connection claim for rheumatoid arthritis.  The Veteran did submit an appropriate notice of disagreement (NOD) after the December 2010 rating decision granting service connection with a 30 percent evaluation for hysterectomy and denying service connection for rheumatoid arthritis.  Therefore, these claims must be remanded for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

The Board finds that the results of the new VA examinations are highly probative to the determination of the Veteran's claim for TDIU.  For this reason, the Board finds that the claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  As a result, a decision cannot be made on the Veteran's TDIU claim at this time.

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case as to the Veteran's increased rating claim for hysterectomy and service connection claim for rheumatoid arthritis.  Only if the Veteran perfects an appeal should the claim be certified to the Board and after any necessary development has been completed.

2.  Obtain any outstanding private or VA treatment records related to the Veteran's claims on appeal.

3.  Take appropriate steps to contact the Veteran in order to verify any claimed in-service stressor for the Veteran's PTSD claim.  The Board recognizes that attempts to do so have been made in the past, but an additional attempt is warranted.

4.  Schedule the Veteran for a VA back examination with an examiner of appropriate knowledge and expertise for the purpose of ascertaining the extent of the Veteran's current back disability and whether the Veteran currently has neurological conditions associated with her service-connected back disability.  The VA spine and neurological worksheets should be completed.  Necessary diagnostic tests, if any, should be conducted.  The claims file must be available for review and the examiner should state that it has been reviewed.

The examiner should discuss in detail the severity of the Veteran's back disability to include the severity and duration of any symptomatology associated with the Veteran's service connected back disability.  In particular, the examiner should:

a)  Provide range of motion findings with discussion of the DeLuca factors and explain their effect on any additional functional limitation. 

b)  Describe in detail any neurological manifestations resulting from the Veteran's service connected back disability.  Reconcile any findings with any conflicting medical evidence of record.
	
If the Veteran is diagnosed with a neurological condition, the examiner should provide an opinion as to whether it is at least as likely as not associated with her service-connected back disability.  It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report. A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

5.  Schedule the Veteran for a VA sinusitis examination with an examiner of appropriate knowledge and expertise in order to determine the current level of severity of her sinusitis.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.

Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report. A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

6.  Schedule the Veteran for a VA examination with an examiner of appropriate knowledge and expertise in order to determine the current level of severity of her herpes simplex type I and II.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.

Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report. A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

7.  Schedule the Veteran for a VA hand examination with an examiner of appropriate expertise.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  The examiner should provide a medical opinion on the etiology of the Veteran's claimed bilateral hand conditions.

Based on a review of the record, the examiner should:

a)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed bilateral hand disability is causally or etiologically related to the Veteran's period of active service, to include the Veteran's claimed in-service injury.

Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report. A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

8.  Schedule the Veteran for a VA digestive system examination with an examiner of appropriate expertise. The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  The examiner should provide a medical opinion on the etiology of the Veteran's claimed digestive system condition.

Based on a review of the record, the examiner should:

a)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed digestive disability is causally or etiologically related to the Veteran's period of active service, to include the Veteran's claimed in-service injury.

Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report. A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

9.  Schedule the Veteran for a VA hernia examination with an examiner of appropriate expertise. The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  The examiner should provide a medical opinion on the etiology of the Veteran's claimed hernia.


Based on a review of the record, the examiner should:

a)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed hernia is causally or etiologically related to the Veteran's period of active service, to include the Veteran's claimed in-service injury.

Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report. A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

10.  Schedule the Veteran for a VA examination for an acquired psychiatric disorder with an examiner of appropriate expertise.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to her claimed disorder. 

In the opinions offered by the examiner, the examiner should discuss any relevant medical or lay evidence.  

Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to provide a multi-axis diagnosis for the Veteran, including Axis I diagnoses of any psychiatric disorders, that are currently shown, or manifested at any time during the appellate period (since November 14, 2006). 

 a)  If the examiner finds that the Veteran does not demonstrate a current psychiatric disorder, then the examiner should provide an explanation as to how the Veteran's current and previous symptomatology do not meet the DSM-IV criteria for PTSD or any other psychiatric condition and the examiner should reconcile his/her findings with any conflicting medical evidence of record.

b)  If the Veteran is diagnosed with PTSD specifically, the examiner should then offer an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's reported stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to those reported stressors.

c)  If the Veteran is diagnosed with a psychiatric condition other than PTSD, then the examiner should specifically offer an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the diagnosed psychiatric condition was sustained during service, or, is etiologically related to an injury or illness sustained by the Veteran during his active duty service.

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file and supporting medical principles, and, must be expressed in a typewritten report.

11.  Schedule the Veteran for a VA lung examination with an examiner of appropriate expertise.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  The examiner should provide a medical opinion on the etiology of the Veteran's claimed lung condition.

Based on a review of the record, the examiner should:

a)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed lung disability is causally or etiologically related to the Veteran's period of active service, to include the Veteran's claimed in-service injury.

Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report. A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

12.  Schedule the Veteran for a VA cervical spine examination with an examiner of appropriate expertise. The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  The examiner should provide a medical opinion on the etiology of the Veteran's claimed cervical spine condition.

Based on a review of the record, the examiner should:

a)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed cervical spine disability is causally or etiologically related to the Veteran's period of active service, to include the Veteran's claimed in-service injury.

Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report. A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

13.  Schedule the Veteran for a VA examination with an examiner of appropriate expertise to determine the etiology of any bilateral knee, bilateral leg, bilateral hip, bilateral arm, bilateral shoulder, or jaw condition.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  The examiner should provide a medical opinion on the etiology of the Veteran's claimed conditions.

Based on a review of the record, the examiner should:

a)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed disability related to these claims is causally or etiologically related to the Veteran's period of active service, to include the Veteran's claimed in-service injury.

Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report. A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.




14.  Schedule the Veteran for a VA examination with an examiner of appropriate expertise to determine the etiology of the Veteran's claimed rheumatoid arthritis. The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  The examiner should provide a medical opinion on the etiology of the Veteran's claimed rheumatoid arthritis.

Based on a review of the record, the examiner should:

a)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's rheumatoid arthritis, if diagnosed, is causally or etiologically related to the Veteran's period of active service, to include the Veteran's claimed in-service injury.

Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report. A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

15.  Thereafter, the Veteran should be scheduled for appropriate VA examination(s) to determine whether the Veteran is unemployable due to her service-connected disabilities.  At the time of the examination(s), the examiner(s) should be expressly advised as to what disabilities the Veteran is service-connected for.  In addition, the examiner should provide an opinion with respect to any of the conditions for which the Veteran is diagnosed subsequent to the previously ordered examinations.

The claims folder is to be made available to the examiner(s) to review.  The examiner(s) must opine whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran is unable to obtain and retain substantially gainful employment based on the Veteran's service-connected disabilities at the time of the examination. 

A complete rationale for any opinion offered must be provided.  The examiner(s) should consider the previous VA examinations, the October 2013 private employability evaluation submitted by the Veteran, and any other relevant medical records.

16.  Any VA opinions obtained as a result of this examination should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

17.  After undertaking any other development deemed appropriate, the RO will readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



